FINAL ACTION
Response to Amendments
1.	The amendment of Claims 17 & 27 and the addition of Claims 33-36, filed on January 14, 2021, are acknowledged.
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 17-36 are rejected under 35 U.S.C. §103(a) as being unpatentable over Hebding et al (U.S. Patent No. 8,869,200) in view of Knechtel et al (U.S. Publication 2019/0198395). 
In re claim 17, Hebding discloses an optoelectronic component comprising:
- a semiconductor layer 11 sequence having an active region (i.e., region under devices 16 in Fig. 4);
- a solder layer 26 comprising a first metal 24 arranged on a dielectric layer 22 [Figs. 6-8 & 10]; and
- a seed layer [Figs. 9-10 and col. 6, ln.39] arranged between the solder layer 26 and the dielectric layer 22, wherein the seed layer comprises the first metal 24 and a second metal (i.e., metal barrier).

    PNG
    media_image1.png
    261
    249
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    170
    362
    media_image2.png
    Greyscale
		
    PNG
    media_image3.png
    505
    248
    media_image3.png
    Greyscale
 
Application(Fig3C) vs Hebding (US Pat 8,969,200)Fig 9 & Knechtel (US Publ. 2019/0198395)Fig 2
Hebding does not suggest the active region configured to emit radiation during operation. 
configured to emit radiation” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed active region is intended to be employed not differentiate to the claimed “emit radiation” from the optoelectronic device of the prior art, if the prior art device teaches all the structural limitations of the claim. Ex parte Masha, 2 USPQ2d 1647 (1987).
Hebding suggests the “metal barrier and seed layer 24 being tantalum, tantalum nitride, other suitable barrier material , and ruthenium, copper, or other suitable seed material” [col. 6, ln.41]. 
Hebding does not suggest the second metal being less noble than first metal 24. Knechtel, teaching an analogous art to that of Hebding, discloses a seed layer comprising a second metal 8 (of titanium nitride) is less noble than a first metal 9. Knechtel, however, suggests first metal 9 being copper [¶0080, 0083], but not Au; and the second metal 8 being titanium nitride [¶0078, 0082], but not Zn.
It would have been obvious to a person having skills in the art to have modified the first/second metals of Knechtel by utilizing a first metal being Au and a second metal being Zn.  Since these are merely alternative metals’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.	
None of the cited arts suggests an amount of the second metal in the seed layer being between 0.5 and 10 wt%.  It would have been obvious to a person having skills in the art to have modified the metal amount in Knechtel by utilizing the claimed “amount of the second metal in the seed layer is between 0.5 and 10 wt%.”  Since this is merely a metal amount that may be desired for a given application it has been held that modifying the component of a semiconductor optoelectronic art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 18, Hebding suggests the seed layer 24 being tantalum, tantalum nitride, other suitable barrier material, and ruthenium, copper, or other suitable seed material” [col. 6, ln.41].
In re claim 19, Hebding discloses the seed layer 24 having a layer thickness of between 50 and 5000 nm inclusive [col. 6].
In re claim 20, Hebding discloses the seed layer being a monolayer layer 24 [Fig. 9].
In re claim 21, Hebding discloses the dielectric layer 22 comprising a material selected from the group consisting of silicon oxide, silicon nitride, aluminum oxide, titanium oxide, and silicon [col. 6, ln.28].
In re claim 22, none of the cited arts discloses the seed layer being reflective for the radiation generated in the active region.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “seed layer being reflective for the radiation generated in the active region” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 23, Hebding discloses an n-contacting (i.e., source/drain of devices 16 in Fig. 4) and a p-contacting 14, wherein the dielectric layer 22 provides isolation for the two contacts.
In re claim 24, Hebding discloses the first metal 24 of the solder layer 26 being tantalum, tantalum nitride, other suitable barrier material, and ruthenium, copper, or other suitable seed material [col. 6, ln.41], but not galvanically deposited.
It would have been obvious to a person having skills in the art to have modified the first metal of Hebding by utilizing galvanically deposited.  Since this is merely an alternative metal material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416
In re claim 25, since Hebding discloses an optoelectronic component [col. 12, ln.4], Hebding inherently teaches or suggests an adaptive headlamp comprising such optoelectronic component.
In re claim 26, since Hebding discloses the optoelectronic component comprising plurality of light generation regions, Hebding inherently teaches or suggests each light generation region having a p-contacting and an n-contacting, wherein the light generation regions are arranged in a matrix shape.
In re claim 27, Hebding discloses a method for producing an optoelectronic component, comprising:
- providing a semiconductor layer 11 sequence having active region (i.e., region under devices 16, Fig 4)  
- applying a dielectric layer 22 to the semiconductor layer 11 sequence [Figs. 6-8];
- applying a seed layer 24 to the dielectric layer 22 [Fig. 9 and col. 6, ln.39], wherein the seed layer comprises the first metal 24 and a second metal (i.e., metal barrier); and
- applying a solder layer 26 comprising the first metal 24 to the seed layer [Fig. 10 and col. 6, ln.45] .
Hebding does not suggest the active region configured to emit radiation during operation. 
The language “configured to emit radiation” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed active region is intended to be employed not differentiate to the claimed “emit radiation” from the optoelectronic device of the prior art, if the prior art device teaches all the structural limitations of the claim. Ex parte Masha, 2 USPQ2d 1647 (1987).
Hebding does not suggest the second metal being less noble than the first metal. Knechtel, teaching an analogous art to that of Hebding, discloses a seed layer comprising a second metal 8 (of titanium nitride) being less noble than a first metal 9 (of copper). 

It would have been obvious to a person having skills in the art to have modified the metal amount in Knechtel by utilizing the claimed “amount of the second metal in the seed layer is between 0.5 and 10 wt%, or a ratio of the first metal to the second metal in the seed layer is between 95:5 and 99:1.”  Since this is merely a metal amount that may be desired for a given application it has been held that modifying the component of a semiconductor optoelectronic art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 28, Hebding discloses:
- applying a second dielectric layer 20 to the seed layer (i.e., barrier 18 in Fig. 5) in a structured manner before applying the solder layer 26;
- covering the second dielectric layer with a photoresist layer inherently (not shown), wherein the solder layer 26 is applied to the seed layer 24 [Fig. 10];
- exposing the photoresist layer inherently; and
- removing the photoresist layer so that depressions 412 are formed up to the dielectric layer [Figs. 6-8].
In re claim 29, Hebding discloses the second dielectric layer 22 and regions of the seed layer 18, which are located below the second dielectric layer, are removed so that the depressions 412 extend to the semiconductor layer 11 sequence and/or an n-contacting (i.e., source/drain of devices 16) and/or a p-contacting 14.
In re claim 30, Knechtel discloses the first metal 9 being copper [¶0080, 0083], but not Au, Ag, Pt or Cu
It would have been obvious to a person having skills in the art to have modified the first metal of Knechtel by utilizing a first metal being Au, Ag, Pt or Cu.  Since this is merely an alternative first metal material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 31, Knechtel discloses the second metal 8 is titanium nitride [¶0078, 0082], but not zinc, aluminum, or tin.  It would have been obvious to a person having skills in the art to have modified the second metal of Knechtel by utilizing a second metal being zinc, aluminum, or tin.  Since this is merely an alternative second metal material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 32, Knechtel suggests the first metal 9 is copper [¶0080, 0083], but not Au and the second metal 8 is titanium nitride [¶0078, 0082], but not Zn.
Knechtel by utilizing a first metal being Au and a second metal being Zn.  Since these are merely alternative metals’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 33, Hebding discloses the seed layer being free of titanium (emphasis, col. 6, ln.41, “metal barrier and seed layer 24 may be tantalum, tantalum nitride, or other suitable barrier material…”).
In re claim 34, Hebding does not suggest the thickness of the seed.  
It would have been obvious to a person having skills in the art to have modified the seed layer in Hebding by utilizing the claimed “thickness of between 50 nm and 5000 nm inclusive.”  Since this is merely a layer thickness that may be desired for a given application it has been held that modifying the seed layer of a semiconductor optoelectronic device art involves routing skill in the art. See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 35, Hebding suggests the seed layer being a monolayer layer (i.e., layer 24 by itself, col. 6).
In re claim 36, Hebding does not discloses the seed layer being reflective for the radiation generated in the active region.  
The language “being reflective for the radiation generated in the active region” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed seed layer is intended to be employed not differentiate to the claimed “radiation generated in the active region” from the optoelectronic device of the prior art, if the prior art device teaches all the structural limitations of the claim. Ex parte Masha, 2 USPQ2d 1647 (1987).
Response to Arguments
4.	Applicants’ arguments dated 14 January 2021 have been fully considered but they are unpersuasive.  Applicants argued that Hebding and Knechtel do not teach or suggest all arrangements of the pending claims.  The Examiner notes that Hebding clearly teaches or suggests a semiconductor layer 11 sequence having an active region (i.e., region under devices 16 in Fig. 4)…; and a seed layer [Fig. 9 & col. 6, ln.39] arranged between a solder layer 26 and a dielectric layer 22, wherein the seed layer comprises a first metal 24 and a second metal (i.e., metal barrier in Figs. 6-8 & 10).
Hebding does not suggest the active region configured to emit radiation during operation. 
The language “configured to emit radiation” is drawn to an intended use.  It has been held that a recitation with respect to the manner in which a claimed active region is intended to be employed not emit radiation” from the optoelectronic device of the prior art, if the prior art device teaches all the structural limitations of the claim. Ex parte Masha, 2 USPQ2d 1647 (1987).
Hebding suggests the “metal barrier and seed layer 24 being tantalum, tantalum nitride, other suitable barrier material , and ruthenium, copper, or other suitable seed material” [col. 6, ln.41]. 
Hebding does not suggest the second metal being less noble than first metal 24. Knechtel, teaching an analogous art to that of Hebding, discloses a seed layer comprising a second metal 8 (of titanium nitride) is less noble than a first metal 9. Knechtel, however, suggests first metal 9 being copper [¶0080, 0083], but not Au; and the second metal 8 being titanium nitride [¶0078, 0082], but not Zn.
Knechtel, however, suggests the first metal 9 being copper [¶0080, 0083], but not Au; and the second metal 8 being titanium nitride [¶0078, 0082], but not Zn.  
It would have been obvious to a person having skills in the art to have modified the first/second metals of Knechtel by utilizing a first metal being Au and a second metal being Zn.  Since these are merely alternative metals’ materials, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416. 
	Claims 18-26 and 28-36, depended on and further limited the claims 17 and 27, are therefore be unpatentable for the same reasons mentioned above. The above rejections are still deemed proper and are therefore made FINAL.
5.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300..
January 22, 2021										    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815